DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin, III et al. (US 10168073).
	Harbin discloses in reference to claim:

1.  A system 100 for monitoring hot water supply in a load control network 105, comprising: a multi-meter 103 having an electrical supply input 110 and an electrical supply output 109 to an electrical power supply circuit of a water heater 101, said multi-meter further comprising: a voltage monitor 308 configured to determine a voltage of said electrical power supply circuit;  a current monitor 311/312 configured to determine a current of said electrical power supply circuit;  and a metering chip  (controller104) configured to determine which of an upper heating element of said water heater and a lower heating element of said water heater is presently energized based on one or more of said voltage of said electrical power supply circuit, said current of said electrical power supply circuit, and a power factor of said electrical power supply circuit.  Current sensors 311 and 312 monitor the current through each respective heating element, and voltage monitor leads 308a and 308b monitor the voltage supplied to each respective heating element. The power input to the upper and lower heater elements is determined from voltage and/or current monitors.  

    PNG
    media_image1.png
    1145
    943
    media_image1.png
    Greyscale


 
2.  The system of claim 1, wherein said metering chip further comprises computer instructions configured to, upon determining that said upper heating element of said water heater is presently being energized, execute an instruction to prevent performance of a demand response curtailment instruction issued to said water heater.   

    PNG
    media_image2.png
    704
    1102
    media_image2.png
    Greyscale

NOTE FIG. 7 illustrates a temperature control method for controlling an upper and lower heating element of a water heater, during a demand control interval.  Harbin teaches a controller configured to allow the upper heating element to continue to heat (at a reduced power) the water within the tank even during a demand control interval (read as demand response curtailment instruction).   
 
3.  The system of claim 1, wherein said metering chip further comprises computer instructions configured to, upon determining that said lower heating element of said water heater is presently being energized, execute an instruction allow performance of a demand response curtailment instruction issued to said water heater.  
Harbin teaches a controller configured to allow the lower heating element to be shut off (or greatly reduce the power consumption) during a demand control interval (read as demand response curtailment instruction).   

Harbin teaches the claimed invention as described above except with respect to claim:
 
4.  The system of claim 1, wherein said determination of which of said upper heating element and said lower heating element of said water heater is presently energized further comprises determining a change of resistance in said electrical power control circuit in response to a changing power state of one of said upper heating element and said lower heating element.   

 
5.  The system of claim 1, wherein said determination of which of said upper heating element and said lower heating element of said water heater is presently energized further comprises determining a change of power factor in said electrical power supply circuit in response to a changing power state of one of said upper heating element and said lower heating element. 
 
6.  The system of claim 1, wherein said determination of which of said upper heating element and said lower heating element of said water heater is presently energized further comprises determining a resistance of at least one of said upper heating element and said lower heating element based upon said one or more of said voltage of said electrical power supply circuit and said current of said electrical power supply circuit. 

	Note that Harbin teaches a controller configured to determine using either a voltage or a current monitor or both to determine the power input to either the upper or lower heating elements.  As the relationship between power, voltage, resistance and current [P=i^2R and P=iV] are well known to all skilled in the art, the use of any or all of the properties of the electric circuit (power, voltage, resistance or current) in the act of determining the status of a heating element would have been an obvious design choice at least under KSR rationales A-D above. 
  	Regarding claims 13-16, see claims 1-6 mutatis mutandis. 

	Allowable Subject Matter
Claims 7-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761